Citation Nr: 0301956	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  01-06 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling 
from an original grant of service connection.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  His DD214 reflects that he had one year of 
foreign service and received a National Defense Service 
Medal, a Vietnam Service Medial with 2 Bronze Stars, a 
Vietnam Campaign Medal with 60 device, an Air Medal, an Army 
Commendation Medal, and a Meritorious Unit Commendation.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Atlanta, Georgia, which granted service 
connection for PTSD and assigned a 30 percent disability 
rating.

The veteran was afforded a hearing before the undersigned 
Member of the Board, sitting at the RO, in February 2002.

In his July 2001 substantive appeal, the veteran raised a 
claim for a total disability rating based on individual 
unemployability.  The Board refers this issue to the RO for 
adjudication.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  

2.  Before February 11, 2002, the veteran's PTSD was 
manifested by a constricted affect, sleep impairment, and 
signs of depression.  The veteran was groomed, alert, 
oriented, coherent, had fair insight and judgment, responded 
to stress with anger, and was antagonistic to strangers with 
little provocation.  The veteran maintained an effective 
relationship with his wife of 30 years and daughter, and he 
was self-employed.

3.  On and after February 11, 2002, the veteran's PTSD was 
manifested by an inability to maintain normal anger levels, 
extreme paranoia, homicidal ideations, and difficulty 
maintaining his familial relationships.  The veteran was no 
longer self-employed.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, but no 
more, for the veteran's PTSD have been met from September 27, 
1999, to February 10, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2002).

2.  On and after February 11, 2002, the criteria for a 50 
percent disability rating, but no more, have been met for the 
veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Fist, VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
laws, regulations, and evidence pertinent to his increased 
rating claim via letter in November 1999 and the June 2001 
Statement of the Case (SOC).  The February 2002 hearing 
transcript reflects that the veteran and his representative 
stipulated that the record was adequate to proceed for 
adjudication.  Nevertheless, the Board attempted to request 
additional medical records on behalf of the veteran, of which 
he was notified by letter in October 2002.  Therefore, the 
Board finds that not specifically being notified that VA 
would request evidence from government agencies, employers 
and medical providers on his behalf did not prejudice the 
veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  The veteran was afforded a VA 
examination for PTSD in October 2000.  See 38 C.F.R. 
§ 3.159(c)(4) (2002).  The resulting examination report has 
been obtained.  Additionally, the veteran's VA treatment 
records and letters from his treating physician have been 
obtained and associated with his claims file.  He was also 
afforded a personal hearing before the undersigned Member of 
the Board in February 2002, and a transcript has been 
obtained. 

The veteran receives treatment from a private physician under 
a fee-basis agreement with VA.  The veteran was provided with 
a release form in October 2002 so that the private 
physician's records could be requested on his behalf.  
Additional private medical records were identified by the 
Board as potentially beneficial to his claim.  Again, the 
veteran did not submit the requisite release forms.  The 
October 2002 letter additionally inquired about all PTSD 
medical care received by the veteran.  The veteran did not 
respond.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 
38 U.S.C.A. § 5103A(b)(3) (West Supp. 2002); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  Increased Rating for PTSD

The veteran contends that his service-connected PTSD is more 
severe than currently evaluated, and as such, an increased 
rating is warranted.  In evaluating service-connected 
disabilities, the Board looks to functional impairment.  The 
Board attempts to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2002).  VA 
regulations require that a disability be viewed in relation 
to its whole recorded history.  38 C.F.R. § 4.41 (2002).  In 
the appeal of an initial assignment of a rating disability, a 
veteran may be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).

The severity of a service connected-disorder is ascertained, 
for VA rating purposes, by the application of criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002).  Under these criteria, the current 30 percent 
disability rating contemplates:

occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine, behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

A 50 percent disability rating would be appropriate for PTSD 
that is manifested by:

occupational and social impairment with 
reduced reliability and productivity, due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; more than weekly 
panic attacks; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing and maintaining effective 
work and social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

An 70 percent disability rating would be appropriate for PTSD 
that is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Factual Background

A November 1998 letter from Kusuma S. Rao, M.D. reflects that 
the veteran was seen in August 1998 in a crisis situation 
with complaints of extreme anger, lack of sleep, and 
intrusive thoughts.  The letter reflects that in the 
proceeding year, the veteran started withdrawing from family 
and friends, the veteran reported visual hallucinations, and 
he was antagonistic with strangers with little provocation.  
Dr. Rao indicates in the letter that under medication, the 
veteran had been less agitated but that he was still showing 
some signs of depression.

A February 1999 letter from Dr. Rao indicates that there had 
been some improvement in the veteran's behavior, especially 
regarding anger management in public places, and that while 
the veteran responded to stress with anger, he had not yet 
"manually handled anyone due to his anger".  The letter 
reflects that the veteran had responded to increased 
medication but that his long-term prognosis was poor.

An undated letter from Edmond J. Clermont, NCACII, CACII, CCS 
(retired), contains the following statement, "It is my 
clinical opinion that [veteran] is suffering from symptoms of 
PTSD and that these symptoms remain chronic.  [Veteran] will 
need medication and counseling or the diagnosis is poor.

The veteran was afforded a VA compensation and pension 
examination in October 2000.  The examination report reflects 
that the veteran was very guarded, confrontational, and was 
asked to leave.  The report reflects that the veteran stated 
that he intimidated people if he felt threatened and stayed 
on guard when he was around people.  He indicated he had 
nightmares, limited sleep, flashbacks, suffered with 
isolation, angered easily, got into fights with the slightest 
provocation but denied suicidal and homicidal thoughts.  He 
had been married for 30 years, lived with his wife, ran his 
own business, and had no close friends but maintained a good 
relationship with his wife and daughter.  The examination 
report reflects that the veteran kept his sunglasses on 
during the interview and was casually dressed and groomed.  
He was alert, oriented to person, place and time, had 
coherent speech, his mood was uneasy and angry, his affect 
was constricted, and his thought process was tangential and 
circumstantial.  The examination report further reflects that 
he suffered from sleep disturbance, flashbacks, nightmares, 
paranoia, had panic attacks but was not suicidal and did not 
have obsessive or ritualistic behavior or hallucinations.  
The report indicates that his memory was good and he had fair 
judgment and insight, but he had poor impulse control in the 
early part of the interview.  The examination report contains 
diagnoses of chronic PTSD, reflects a Global Assessment of 
Functioning (GAF) score of 55, and the examiner indicated 
that the veteran's symptoms caused significant distress in 
the veteran's social and occupational functioning.

At his February 2002 hearing, the veteran submitted a letter 
from Dr. Rao.  The undated letter indicates that the 
physician had treated the veteran for three and a half years 
for PTSD and reflects that while the veteran received regular 
therapy, he did not attend group therapy sessions because of 
his inability to participate.  The letter reflects that the 
veteran had been unable to maintain normal anger levels and 
was troubled by distress, detachment, numbness, and 
isolation.  The letter indicates that the veteran was unable 
to handle his personal life even though his family members 
needed his presence, he had homicidal ideations without 
plans, and he had been able to come for treatment in time of 
crisis without harming anyone.  The examiner noted in the 
letter that the veteran continued to be troubled by severe 
PTSD and long term therapy and medication monitoring may be 
needed to prevent him from being dangerous to others because 
of his poor judgment.  The veteran submitted an additional 
undated, unsigned letter from Dr. Rao that indicates that the 
veteran had been very compliant with treatment and had made 
much progress in his anger management.  The second letter 
reflects that the veteran had been extremely paranoid and 
that he continued to need interpersonal and marital therapy 
to keep his present lifestyle in control.

The February 2002 hearing transcript reflects that the 
veteran testified that he no longer had his own business 
since the year prior to the hearing, he attended church but 
he had to sit in a certain seat with easy access to the door, 
he had no social contact but did a little fishing.  The 
veteran also testified that he got angry often and nightmares 
disturbed his sleep.

Legal Analysis

Initially, the veteran's disability picture more closely 
approximates a 30 percent disability rating.  The early 
evidence of record reveals a disability picture which shows 
sleep impairment and the veteran showed some signs of 
depression.  The 1998 and 1999 letters from Dr. Rao reveal 
that the veteran responded to stress with anger and that he 
was antagonistic with strangers with little provocation but 
had not physically harmed anyone.  The early evidence also 
shows that the veteran responded to medication and received 
regular treatment, which was sought in times of crisis.  The 
veteran was self-employed and ran his own business.  The 
October 2000 VA examination report reveals that while the 
veteran had no close friends, he did maintain a good 
relationship with his wife, to whom he had been married for 
30 years, and with his daughter.  The VA examination report 
also reveals that he was casually dressed, groomed, alert, 
oriented, coherent, had fair insight and judgment, and had a 
good memory.  The GAF score contained in the October 2000 VA 
examination report is reflective of moderate symptoms on a 
hypothetical continuum.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  The evidence just 
described is reflective of the type and degree of symptoms 
that approximate the criteria for a 30 percent disability 
rating for PTSD.  The October 2000 VA examination report 
reveals that the veteran's affect was constricted with 
circumstantial and tangential thought process, and he had 
poor impulse control in the early part of the interview.  
While these symptoms are suggestive of higher disability 
rating, the initial evidence of record reveals an overall 
disability picture that more closely approximates a 30 
percent.  38 C.F.R. § 4.7 (2002).  Therefore, the Board finds 
that evidence is of the type and degree to support a 30 
percent disability rating from the date of his claim, 
September 27, 1999, to February 10, 2002.  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2002); Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

On February 11, 2002, the veteran was afforded a hearing 
before the undersigned Member of the Board.  At the hearing, 
the veteran submitted two undated letters from Dr. Rao.  The 
letters reflect that the veteran was unable to maintain 
normal anger levels and was unable to handle his personal 
life even though his family needed his presence.  The letters 
also reveal that the veteran was extremely paranoid, had 
homicidal ideations and did not attend group therapy because 
he could not participate.  The hearing transcript reveals 
that the veteran indicated that he no longer had his own 
business.  These symptoms are the type and degree which are 
reflective of the criteria for a 50 percent disability rating 
for PTSD as the evidence reveals that veteran's disability 
picture had deteriorated and he now was having difficulty in 
maintaining his familial relationships and he had reduced 
reliability and productivity due to his symptoms.  The 
evidence is not supportive of a 70 percent disability rating 
as the overall evidence submitted at the February 2002 
hearing is not of the type and degree of the criteria for 
that rating.  The evidence does not reveal suicidal 
ideations, obsessional rituals, illogical or irrelevant 
speech, periods of violence, or neglect of his personal 
appearance.  While the evidence received in February 2002 
does reveal that the veteran had difficulty adapting to 
stressful circumstances, the undated letters from Dr. Rao 
indicate that the veteran was compliant with treatment and 
had made progress in his anger management.  Therefore, the 
Board finds an increased rating is factually ascertainable on 
February 11, 2002, as the veteran's testimony and the undated 
letters from Dr. Rao reveal that his disability picture more 
closely approximates the criteria for a 50 percent disability 
rating.  See 38 C.F.R. §§ 3.400(o), 4.7, 4.130, Diagnostic 
Code 9411 (2002).  As such, a 50 percent disability rating, 
but no more, is warranted on and after February 11, 2002.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In short, the preponderance of the evidence is against an 
increased rating for the veteran's service-connected PTSD 
before February 11, 2002.  On and after February 11, 2002, a 
50 percent disability rating is warranted; the preponderance 
of the evidence is against a disability rating in excess of 
50 percent.  The Board notes that when the preponderance of 
the evidence is against a claim, the benefit-of-the-doubt 
rule is not for application.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 4.3 (2002).



ORDER

A 30 percent disability rating, but no more, for PTSD is 
warranted from September 27, 1999, to February 10, 2002, and 
is subject to the laws and regulations controlling 
disbursement of VA monetary benefits.

On and after February 11, 2002, a 50 percent disability 
rating, but no more, for PTSD is warranted and is subject to 
the laws and regulations controlling disbursement of VA 
monetary benefits.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

